Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 5… the control of claim 3  (instead of claim 4)
Claim 7… the control of claim 4 (instead of claim 6)
Claim 10… the lighting system of claim 7 (instead of claim 8)
Claim 11… the lighting system of claim 7 (instead of claim 8)
Claim 12… the lighting system of claim 9 (instead of claim 11)
Claim 13… the lighting system of claim 7 (instead of claim 8)
Claim 14… the lighting system of claim 7 (instead of claim 8)
Claim 15… the lighting system of claim 12 (instead of claim 14)
Claim 16… the lighting system of claim 12 (instead of claim 14)
Claim 17… the lighting system of claim 7 (instead of claim 8)
Claim 20… the hardware arrangement of claim 16 (instead of claim 18)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
6/1/2022